The opinion of the court was delivered by
Redfield, J.
From the facts stated in the report, we think that the defendant’s contract was an original undertaking, and not collateral or conditional; and that he became responsible ibr the purchase of the first lot of ash lumber; but that the defendant is not responsible for the lumber afterwards purchased by John T. Bryant, amounting to $53.20, which was included in the first item and in the judgment below.
The pro-forma judgment of the County Court is therefore reversed, and judgment for the plaintiff on the report for the same sum (less $53.20), with interest.